100 U.S. 7 (____)
GARNEAU
v.
DOZIER.
Supreme Court of United States.

Mr. Edward Boyd in support of the motion.
Mr. Robert H. Parkinson, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
Since the act of June 8, 1872 (17 Stat. 330), Rev. Stat. 558, 624, 678, authorizing the appointment of deputies of the clerks of the courts of the United States, a transcript of the record is sufficiently authenticated for the purposes of an appeal or a writ of error to this court, if it is signed by the deputy in the *8 name of and for the clerk of the court from which the appeal comes, or to which the writ of error is directed, and sealed with the seal of that court. The transcript sent up in this case comes within this rule.
Motion denied.